                                                           Case 2:18-cv-01739-GMN-CWH Document 75 Filed 01/25/19 Page 1 of 3



                                                       1     Richard Gordon, Esq.
                                                             Nevada Bar No. 9036
                                                       2     Evan Hall, Esq.
                                                       3     Nevada Bar No. 14533
                                                             Eric Walther, Esq.
                                                       4     Nevada Bar No. 13611
                                                             SNELL & WILMER L.L.P.
                                                       5     3883 Howard Hughes Parkway, Suite 1100
                                                             Las Vegas, Nevada 89169
                                                       6     Telephone: (702) 784-5200
                                                       7     Facsimile: (702) 784-5252
                                                             Email: rgordon@swlaw.com
                                                       8            eghall@swlaw.com
                                                                    ewalther@swlaw.com
                                                       9     Attorneys for Respondent
                                                      10
                                                                                         UNITED STATES DISTRICT COURT
                                                      11
                                                                                                 DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           CARMEN FLORES CASTRO,                               )   Case No. 2:18-cv-01739-GMN-CWH
Snell & Wilmer




                                                      13                                                       )
                    Las Vegas, Nev ada 89169




                                                                                                               )   STIPULATION AND ORDER FOR
                         LAW OFFICES




                                                                                         Petitioner,
                          702.784 .5200




                                                      14                                                       )
                                                                                                                   EXTENSION FOR RESPONDENT TO
                               L.L.P.




                                                                                                               )
                                                      15   vs.                                                 )   FILE REPLY IN SUPPORT OF
                                                                                                               )   OBJECTION TO MAGISTRATE
                                                      16                                                       )   JUDGE HOFFMAN’S NOVEMBER 29,
                                                           BERTHA HERNANDEZ RENTERIA,                          )
                                                                                                               )   2018 REPORT AND
                                                      17                                                           RECOMMENDATIONS
                                                                                         Respondent.           )
                                                      18                                                       )
                                                                   Respondent, Bertha Hernandez Renteria, through her counsel of record, and Petitioner,
                                                      19
                                                            Carmen Flores Castro, hereby stipulate and agree as follows:
                                                      20
                                                                   The parties agree that the deadline for Respondent to file her Reply in support of her
                                                      21
                                                            Objection to Magistrate Judge Hoffman’s November 29, 2018 Report and Recommendations (the
                                                      22
                                                            “Reply”) should be extended from Friday January 25, 2019 until Monday, January 28, 2019.
                                                      23
                                                                   This is Respondent’s first request for an extension of time for Respondent to file her Reply
                                                      24
                                                            brief and is not intended to cause any delay or prejudice to any party. This short extension is
                                                      25
                                                            requested due to a medical emergency involving one of Respondent’s counsel which has
                                                      26
                                                            delayed counsel’s ability to file the Reply as anticipated.
                                                      27
                                                            ///
                                                      28
                                                           Case 2:18-cv-01739-GMN-CWH Document 75 Filed 01/25/19 Page 2 of 3



                                                       1          IT IS SO STIPULATED.

                                                       2    DATED this 25th day of January 2019.          DATED this 25th day of January 2019.
                                                       3
                                                                SNELL & WILMER L.L.P.                         THE ABRAMS & MAYO LAW FIRM
                                                       4

                                                       5    By: /s/ Richard C. Gordon                     By: /s/ Vincent Mayo
                                                                Richard C. Gordon, Esq.                       Vincent Mayo, Esq.
                                                       6        Evan Hall, Esq.                               3252 South Rainbow Blvd.
                                                                Eric Walther, Esq.                            Suite 100
                                                       7        3883 Howard Hughes Parkway,                   Las Vegas, NV 89118
                                                                Suite 1100                                    Telephone: (702) 222-4021
                                                       8        Las Vegas, NV 89169                           Facsimile: (702) 248-9750
                                                                Telephone: (702) 784-5200
                                                       9        Facsimile: (702) 784-5252                 Attorneys for Petitioner Carmen Flores Castro
                                                      10    Attorneys for Respondent Bertha Hernandez
                                                            Renteria
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16                                            ORDER
                                                      17          IT IS ORDERED THAT Respondent Bertha Hernandez Renteria shall have until Monday,
                                                      18   January 28, 2019 to file her Reply in support of her Objection to Magistrate Judge Hoffman’s
                                                      19   November 29, 2018 Report and Recommendations.
                                                      20          IT IS SO ORDERED.
                                                      21                       25
                                                                  DATED this ______ day of January, 2019.
                                                      22

                                                      23                                             Gloria M. Navarro, Chief Judge
                                                                                                     UNITED STATES DISTRICT COURT
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -2-
                                                           Case 2:18-cv-01739-GMN-CWH Document 75 Filed 01/25/19 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2            I hereby certify that a true and exact copy of the foregoing has been served this 25th day of

                                                       3   January 2019, via CM/ECF:

                                                       4
                                                           Vincent Mayo, Esq.
                                                       5   THE ABRAMS & MAYO LAW FIRM
                                                       6   6252 S. Rainbow Blvd., Ste. 100
                                                           Las Vegas, Nevada 89178
                                                       7
                                                           Attorneys for Petitioner
                                                       8   Carmen Flores Castro
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                                                          By: /s/ Gaylene Kim
                         LAW OFFICES


                          702.784 .5200




                                                      14                                                     An employee of Snell & Wilmer LLP
                               L.L.P.




                                                      15

                                                      16   4828-8422-2342

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
